DOWDELL, J.
On the facts here presented, it was decided in Jordan v. Phillips, 126 Ala. 561, 29 South. 831, that the legal title to the land in question was in the appellees. The power contained in the habendum clause of the deed was one that was dependent upon the *262existence of a valid trust. The failure to create by the deed a valid trust, and the vesting of the legal title under the statute of uses in the appellees, rendered the power expressed in the habendum clause, which was evidently intended as a power to be exercised only in the event of a creation of a valid trust, and not as an express grant of power under the statute, of no effect. Neither of the sections of the Code of 1896 from 1046 to 1050, inclusive, have any application to the case.
Affirmed.
Tyson, C. J., and Haralson, Simpson, Anderson, and Denson,. JJ., concur.